                                                                          JS-6
 1

 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10   HIEU HO TRONG THAI,                        Case No. 8:18-01884 CJC (ADS)

11                             Petitioner,

12                             v.               JUDGMENT

13   RONALD DAVIS, Warden,

14                             Respondent.

15

16         Pursuant to the Court’s Order Accepting Report and Recommendation of United

17   States Magistrate Judge and Dismissing Case, IT IS HEREBY ADJUDGED that the

18   above-captioned case is dismissed with prejudice.

19

20   DATED: September 6, 2019                _______________________________
                                             HONORABLE CORMAC J. CARNEY
21                                           United States District Judge

22

23

24
